Appeal, as limited by appellants’ brief, from so much of an order of the Supreme Court, Suffolk County (Mclnerney, J.), dated February 26, 1982, as held that the outgoing attorney’s lien should be computed on the basis of quantum meruit to be determined when each case in question is settled or decided by trial. Order modified, on the law, by deleting from the last sentence of said order the words “on the basis of quantum meruit” and substituting therefor “on a contingent percentage based upon quantum meruit”. As so modified, order affirmed, insofar as appealed from, with $50 costs and disbursements to appellants. Where, as here, the issue is primarily or exclusively between the attorneys and not as between the client and attorney, the outgoing attorney has the right to elect whether he will take his compensation on the basis of a presently fixed quantum meruit dollar amount, or whether, still on the basis of quantum meruit, he will take a contingent percentage to be determined at the conclusion of the case (Paulsen v Halpin, 74 AD2d 990; Reubenbaum v B. & H. Express, 6 AD2d 47; Kern v Karnbach, 27 AD2d 954). The outgoing attorneys in the instant case have elected to take a contingent percentage. Accordingly, the order should be modified to reflect such election. Damiani, J. P., O’Connor, Thompson and Brown, JJ., concur.